 398301 NLRB No. 55DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD1In view of our finding that the petitioned-for unit is inappropriate and oursubsequent dismissal of the petition, we deem it unnecessary to pass on the
Employer's other contention that the Petitioner had agreed to seek only a
storewide unit.2The 11 departments, situated in the selling area, are the front end, video,produce, bakery, deli, dairy, meat, frozen food, general merchandise, grocery,
and health and beauty aides.3The parties stipulated that the meat department manager is a Sec. 2(11)supervisor. However, at the hearing the Employer contended, and the Union
disagreed, that the meat department assistant manager was also a statutory su-
pervisor. The Regional Director found the meat department assistant manager
to be a statutory supervisor, and the Union did not request review of that find-
ing.4Citing Big Y Supermarkets, 161 NLRB 1263 (1966).Copps Food Center, Inc. and United Food & Com-mercial Workers Union, Local 73A, AFL±CIO±
CLC, Petitioner. Case 30±RC±4852January 28, 1991DECISION ON REVIEW AND ORDERBYCHAIRMANSTEPHENSAND
MEMBERSCRACRAFTAND
DEVANEYOn January 24, 1989, the Regional Director for Re-gion 30 issued a Decision and Direction of Election in
the above-entitled proceeding in which he found that
the unit petitioned for by the Union, consisting of all
full-time and regular part-time meat department em-
ployees employed at the Employer's store in
Manitowoc, Wisconsin, but excluding all other em-
ployees, was appropriate for collective-bargaining pur-
poses and directed that an election be held among em-
ployees in that unit. Thereafter, in accordance with
Section 102.67 of the Board's Rules and Regulations,
the Employer filed a timely request for review of the
Regional Director's decision, contending that the sepa-
rate unit of meat department employees sought by the
Union is not appropriate, and further that the Regional
Director erred in not dismissing the petition based on
an alleged agreement between the parties in which the
Union purportedly agreed to seek only a storewide
unit.On February 27, 1989, the Board issued an ordergranting the Employer's request for review. The Em-
ployer and the Union have filed briefs in support of
their respective positions.The National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel.On the basis of the entire record in this proceeding,including the briefs filed by the parties, the Board, for
the reasons set forth below, finds that the unit in which
the Regional Director has directed an election is not
appropriate.1The Employer operates several retail food stores inthe State of Wisconsin, including one in Manitowoc,
Wisconsin, the only facility involved here. The
Manitowoc store, known in the retail trade as a ``super
store,'' has 11 departments,2employs approximately270 employees, and is opened 24 hours a day, 7 days
a week. Responsibility for the overall operation of the
Manitowoc store is vested in a store manager, and
each department, with the exception of the grocery de-
partment, has its own department manager who reportsdirectly to the store manager. Within their own areas,department managers are responsible for the hiring, fir-
ing, promotion, discipline, scheduling, and supervision
of employees. In the meat department there are, in ad-
dition to the department manager and assistant man-
ager, both of whom are statutory supervisors,3approxi-mately 28±29 employees. As found by the Regional
Director, there are six meatcutters, one production
worker, five stock clerks, five meatwrappers, eight
service clerks, and three sanitation clerks employed in
the meat department.In finding that a unit of meat department employeeswas appropriate for collective bargaining, the Regional
Director relied on a prior Board holding that such a
unit is presumptively appropriate,4and on his conclu-sion that the Employer here had failed to rebut the pre-
sumption. In Hall's Super Duper, 281 NLRB 1116(1986), however, the Board, in discussing application
of the presumption, stated that ``where it is dem-
onstrated that meat department jobs do not entail the
use of [traditional meatcutting] skills, the `presump-
tion' that separate meat department units are appro-
priate ... does not apply.'' Id. at 1117. In 
Hall's, theBoard found that the presumption was not applicable
because the Employer's meat department employees
did not exercise traditional meatcutting skills. In so
doing, the Board relied on the fact that Hall's meat de-
partment employees did not handle carcass meat, but
instead handled prepackaged and boxed meats that
merely had to be cut into smaller portions and trimmed
by meatcutters before being weighed and wrapped for
individual sales. The Board also relied on the fact that
the meat department's cut-to-order work amounted to
less than 1 percent of the department's total business.
For these reasons, and because the meat department
employees in Hall's also shared a community of inter-ests with other store employees, the Board found that
a separate unit of meat department employees was not
appropriate.We find the instant case analogous to Hall's. Here,as in Hall's, the meat department employees handleonly prepackaged and boxed meats and do not handle
carcass meat. Like the meatcutters in Hall's, the meatclerks at the Manitowoc store merely trim and cut the
boxed meat into smaller portions for retail sale, after
which the meat is wrapped, priced, and stocked in dis-
play cases by the meat wrappers and/or service clerks.
Further, as in Hall's, the amount of cut-to-order workperformed by the Manitowoc meatcutters is minimal,
occurring only about once per week. In light of these 399COPPS FOOD CENTER5The Regional Director relied on Great Scot of Florida, 256 NLRB 885 fn.1 (1981), and NLRB v. Super-H Discount, 744 F.2d 735 (10th Cir. 1984), toshow that the meat department employees who handled boxed meats were ex-
ercising traditional meatcutting skills. Initially, we note that both these cases
were decided prior to the Board's decision in Hall's where the Board, asnoted, held that the trimming and portioning of boxed meats did not require
the use of traditional meatcutting skills. We further note that in both the GreatScot and Super-H Discount case, the meat department employees handling theboxed meat were found to have spent a substantial amount of their time ``cut-
ting, pricing, and packaging meat.'' Those decisions do not make clear, how-
ever, whether the substantial cutting referred to involved ``cut-to-order'' re-
quests, which the Hall's decision implicitly suggests might involve the use oftraditional meatcutting skills. In the absence of any explanation in those cases
concerning the specific nature of the work performed by the meatcutters and,
in view of the Board's subsequent decision in Hall's, we do not rely on GreatScot of Florida or NLRB v. Super-H Discount, supra, for our unit determina-tion.6However, the meat clerks, the production worker, and the meat wrappers(who comprise less than half of the proposed unit) have less frequent contact
with the other store employees than do other meat department employees.facts, and in the absence of other evidence showingthat the meat department employees exercise tradi-
tional meatcutting skills, we find that the Board's pre-
sumption of appropriateness with respect to a unit of
meat department employees does not apply here.5Further, application of the traditional factors used bythe Board in making a unit determination supports a
finding that a separate unit of all Manitowoc meat de-
partment employees would not be appropriate. Thus,
the record reveals a strong community of interests be-
tween the meat department employees and other store
employees. The meat department employees, for exam-
ple, receive the same fringe benefits, share the same
facilities (i.e., breakroom, locker facilities), have simi-
lar work hours, are subject to the same work rules, em-
ployment policies, and job bidding system, and have
frequent contact with other store employees.6Also, thejob duties and skills required of service clerks, stock
clerks, meatwrappers, and sanitation clerks in the meat
department (who combined, represent over 50 percent
of the proposed unit) are similar to those required and
performed by employees in such departments as the
produce, bakery, and deli departments. As to wages,
the record reveals that the sales, service, stock, and
sanitation clerks in the meat department are included
in the same wage range with employees in other de-
partments (i.e., bakery, dairy, deli, frozen, and gro-
cery). Although the meat department, like all other de-partments, is separately supervised and there appears tobe little interchange between meat department employ-
ees and other store employees, these factors do not
outweigh the otherwise strong community of interests
that the meat department employees share with other
employees.For the foregoing reasons, we find that a separateunit of meat department employees would, in this case,
not be appropriate for collective bargaining. As the Pe-
titioner has not indicated that it would be willing to
proceed to an election in a broader or overall storewide
unit, we shall dismiss the petition.ORDERThe petition is dismissed.MEMBERCRACRAFT, dissenting.Although I agree that the Board's presumption con-cerning the appropriateness of a unit of meat depart-
ment employees does not apply here, I find that the
meat department employees share a sufficiently distinct
community of interests from other store employees to
warrant a finding that they constitute a separate appro-
priate bargaining unit. The meat department is sepa-
rately supervised, the employees do not interchange
with employees from other departments, and there is
only minimal work-related interaction with employees
from the other departments. Although the meatcutters
are a minority of the department, they spend most of
their time cutting meat. Because the boxed meat con-
sists almost entirely of primal cuts, the meatcutters
must use skills different from those exercised by em-
ployees in other departments. Finally, other meat de-
partment employees are being informally trained in
meatcutting skills. Given these facts, I would find that
these employees constitute an appropriate bargaining
unit.Further, I would find that the Petitioner's purportedagreement to seek only a storewide unit, made over a
year before the petition filed in this case, does not pre-
clude it from subsequently seeking a narrower unit of
meat department employees nor does it serve to bar the
Board from deciding the unit question.